 



Exhibit 10.4
Execution Copy
March 2006
ASSIGNMENT OF RECEIVABLES
between
THE ENTITIES LISTED IN SCHEDULE 1
as Assignors
and
CITICORP USA, INC.
as Security Agent
This Assignment of Receivables is entered into subject to and with the benefit
of the terms of a Security Trust Deed (as defined herein)
Weil, Gotshal & Manges
One South Place London EC2M 2WG
Tel: +44 (0) 20 7903 1000 Fax: +44 (0) 20 7903 0990
www.weil.com



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1 INTERPRETATION
    1  
2 COVENANT TO PAY
    4  
3 ASSIGNMENT
    4  
4 CONTINUING SECURITY
    4  
5 REPRESENTATIONS AND WARRANTIES
    5  
6 UNDERTAKINGS
    6  
7 FURTHER ASSURANCES
    7  
8 ENFORCEMENT OF SECURITY
    8  
9 RIGHTS UNDER THE ASSIGNED PROPERTY
    8  
10 RECEIVER
    9  
11 APPLICATION OF PROCEEDS
    10  
12 PROTECTION OF THIRD PARTIES
    10  
13 CURRENCY OF ACCOUNT
    10  
14 COSTS AND EXPENSES
    11  
16 POWER OF ATTORNEY
    11  
17 ASSIGNMENTS, ETC.
    12  
18 WAIVERS AND REMEDIES CUMULATIVE
    12  
19 SET-OFF
    12  
20 ADDITIONAL PROVISIONS
    13  
21 NOTICES
    13  
22 LIMITATION
    15  
23 COVENANT TO RELEASE
    15  
24 COUNTERPARTS AND EFFECTIVENESS
    15  
25 GOVERNING LAW
    15   SCHEDULE 1 THE ASSIGNORS 16   SCHEDULE 2 PART 1 18   SCHEDULE 2 PART 2
20   SIGNATORIES 1  

i



--------------------------------------------------------------------------------



 



THIS ASSIGNMENT OF RECEIVABLES (this “Assignment”) is made as a deed on the day
of March 2006 between the following parties:

(1)   THE ENTITIES LISTED IN SCHEDULE 1 (each an “Assignor” and together, the
“Assignors”); and   (2)   CITICORP USA, INC. acting as agent and trustee for the
Secured Parties pursuant to the terms of the Security Trust Deed (together with
its successors and assigns, the “Security Agent”).

WHEREAS

(A)   The Secured Parties have agreed to execute the Credit Agreement (as
defined below) pursuant to which loans and other extensions of credit will be
made available to the borrowers party thereto. The execution of the Credit
Agreement is subject to certain conditions, one of which is that each Assignor
enters into this Assignment.   (B)   The Board of Directors or the Management
Board, as applicable, of each Assignor is satisfied that such Assignor will
receive direct and indirect economic benefits from the loans and other
extensions of credit under the Credit Agreement and that entering into this
Assignment is for the purposes and to the benefit of such Assignor and its
business.   (C)   The Security Agent and the Assignors intend this Assignment
to, and it shall, take effect as a deed notwithstanding the fact that the
Security Agent may only execute this document under hand.   (D)   The Security
Agent is holding the benefit of this Assignment on trust for the Secured Parties
in accordance with the terms of the Security Trust Deed.

1   INTERPRETATION

1.1   Definitions In this Assignment:

“Assigned Property” has the meaning given to that term in Clause 3 (Assignment).
“Credit Agreement” means the credit agreement dated            March 2006 and
made between, among others, Affiliated Computer Services, Inc., ACS Worldwide
Lending Limited and certain other subsidiaries party thereto from time to time
as borrowers, the Lenders and Issuers party thereto, Citicorp USA, Inc. as
Administrative Agent and Citigroup Global Markets Inc. as Sole Lead Arranger and
Book Runner.
“Default Rate” means the rate specified in Section 2.10(c) (Default Interest) of
the Credit Agreement.
“Event of Default” means any of the events specified in Section 9.1 (Events of
Default) of the Credit Agreement.
“Existing Noteholder” means any Person holding any rights or interest under the
Existing Notes.

1



--------------------------------------------------------------------------------



 



“Proceeds” has the meaning given to it in the UCC.
“Receivables” means (a) all accounts receivable and all Proceeds thereof and
(b) to the extent not required to secure the Existing Note Obligations under the
Supplemental Indentures and to the extent not otherwise included in clause (a),
all book and other debts of any nature whatsoever now or hereafter due or owing
to any Assignor and the proceeds of any of the same.
“Receiver” means an administrative receiver, a receiver and manager or other
receiver, in either case, appointed pursuant to this Assignment.
“Secured Obligations” means the Credit Agreement Obligations (as defined in the
Credit Agreement) of the Assignors, provided that (i) no U.S. Obligation shall
be a Secured Obligation and (ii) no obligation or liability shall be a Secured
Obligation to the extent that, if it were a Secured Obligation, this Assignment
(or any part hereof) would constitute unlawful financial assistance within the
meaning of Sections 151 and 152 of the Companies Act 1985.
“Secured Parties” has the meaning given to Secured Parties in the Credit
Agreement but excluding any Existing Noteholder in its capacity as an Existing
Noteholder.
“Securities Act” means the United States of America Securities Act of 1933, as
amended.
“Security Period” means the period beginning on the date of this Assignment and
ending on the date upon which the Security Agent is satisfied that:

(a)   no Secured Party is under any commitment, obligation or liability (whether
actual or contingent) to make advances or provide other financial accommodation
to any Borrower under any of the Loan Documents; and   (b)   all the Secured
Obligations have been unconditionally and irrevocably paid and discharged in
full in cash or the security interests contemplated to be created hereby have
been unconditionally and irrevocably released and discharged in full.

“Security Trust Deed” means the security trust deed dated on or about the date
hereof between the Security Agent and the Secured Parties named therein.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, USA.

1.2   Interpretation

(a)   Unless expressly defined in this Assignment, capitalised terms defined in
the Credit Agreement have the same meanings in this Assignment;

(b)   the terms of the other Loan Documents and of any side letters between the
parties hereto in relation to the Loan Documents are incorporated into this
Assignment to the extent required for any purported disposition of the Assigned
Property to be a valid disposition in accordance with Section 2(1) of the Law of
Property (Miscellaneous Provisions) Act 1989;

2



--------------------------------------------------------------------------------



 



(c)   references to “assets” shall include revenues and the right thereto and
property and rights of every kind, present, future and contingent and whether
tangible or intangible (including uncalled share capital);   (d)   the
expressions “hereof, herein, hereunder” and similar expressions shall be
construed as references to this Assignment as a whole (including all Schedules)
and shall not be limited to the particular clause or provision in which the
relevant expression appears, and references to this Assignment and all like
indications shall include references to this Assignment as supplemented by any
other agreement or instrument supplementing or amending this Assignment;   (e)  
the word “including” when used in this Assignment means “including without
limitation” except when used in the computation of time periods;   (f)  
references to a “person” shall be construed as a reference to any person, firm,
company, corporation, government, state or agency of a state or any association
or partnership (whether or not having separate legal personality) of two or more
of the foregoing;   (g)   references to any of the Loan Documents and any other
agreement or instrument shall be construed as a reference to the same as
amended, varied, restated, extended, supplemented or novated from time to time
(including, where relevant, by any accession agreement);   (h)   unless
otherwise specified, references to Clauses and Schedules are references to,
respectively, clauses of and schedules to this Assignment;   (i)   words
importing the singular shall include the plural and vice versa;   (j)  
references (by whatever term, including by name) to the Assignors and the
Security Agent shall, where relevant and subject as otherwise provided in this
Assignment, be deemed to be references to or to include, as appropriate, their
respective successors, replacements and assigns, transferees and substitutes
permitted by the terms of the relevant Loan Documents;   (k)   the headings in
this Assignment are for convenience only and shall be ignored in construing this
Assignment;   (l)   all references to statutes and other legislation include all
re-enactments and amendments of those statutes and that legislation; and   (m)  
“VAT” shall be construed as a reference to value added tax including any similar
tax which may be imposed in place thereof from time to time.

1.3 Certificates A certificate of the Security Agent or any Secured Party
setting forth the amount of any Secured Obligation due from the Assignors shall
be prima facie evidence of such amount in the absence of manifest error.
1.4 Third Party Rights A person who is not a party to this Assignment has no
rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Assignment.

3



--------------------------------------------------------------------------------



 



1.5 Prevailing Agreement In the event of any conflict between the provisions of
this Assignment and the Credit Agreement, the provisions of the Credit Agreement
shall prevail except to the extent necessary under English law to maintain the
creation or perfection of security, or to preserve the Security Agent’s and the
Secured Parties’ rights and remedies under this Assignment.

2   COVENANT TO PAY

2.1 Covenant to Pay Each Assignor, as primary obligor and not merely as surety,
hereby covenants with and undertakes to the Security Agent that it will pay or
discharge each of the Secured Obligations when due in the manner provided for in
the Loan Documents.
2.2 Default Interest Each Assignor agrees to pay interest on any amount not paid
when due under this Assignment (after as well as before judgment) at the Default
Rate from time to time from the due date until the date such amount is
unconditionally and irrevocably paid and discharged in full.

3   ASSIGNMENT

Each Assignor hereby assigns absolutely to the Security Agent with full title
guarantee in accordance with the Law of Property (Miscellaneous Provisions) Act
1994 and as continuing security for the payment, performance and discharge of
all Secured Obligations, all of its rights, title, interest and benefits in and
to the Receivables (the “Assigned Property”).

4   CONTINUING SECURITY

4.1 Continuing Security The security constituted by this Assignment shall be
continuing security which shall extend to all the Secured Obligations and shall
not be considered as satisfied or discharged by any intermediate payment or
settlement of all or any of the Secured Obligations.
4.2 Breaking of Accounts If for any reason the security constituted hereby
ceases to be a continuing security in respect of any Assignor (other than by way
of discharge of such security in accordance with the terms of this Assignment)
or the Security Agent or any other Secured Party receives, or is deemed to be
affected by, notice, whether actual or constructive of any Lien affecting the
Assigned Property, the Security Agent may open a new account with or continue
any existing account with such Assignor. If the Security Agent does not open a
new account, it shall nevertheless be treated as if it had done so at the date
of such cessation or the time when it received or was deemed to have received
notice. As from that time all payments made to the Security Agent will be deemed
to be credited or treated as being credited to the new account and the liability
of such Assignor in respect of the Secured Obligations relating to it at the
date of such cessation or the time when notice was received or deemed received
shall remain and shall not be reduced regardless of any payments into or out of
any such account.
4.3 Avoided Payments Where any release or discharge or other arrangement in
respect of all or part of the Secured Obligations (or in respect of any security
for those Secured Obligations including the security created under this
Assignment) is made in reliance on any payment, security or other disposition
which is avoided or must be restored in an insolvency, liquidation or otherwise
and whether or not the Security Agent has conceded or compromised any claim that
any payment, security or other disposition will or should be avoided, the

4



--------------------------------------------------------------------------------



 



liability of the Assignors for the payment of the Secured Obligations and the
obligations of the Assignors under this Assignment shall continue as if such
release, discharge or other arrangement had not been made.
4.4 Appropriations Until all the Secured Obligations have been unconditionally
and irrevocably paid and discharged in full in cash, the Security Agent and each
Secured Party (or any agent or trustee on its behalf) may:

(a)   refrain from applying or enforcing any other moneys, security or rights
held or received by it in respect of the Secured Obligations or apply and
enforce the same in such manner and order as it sees fit (whether against the
Secured Obligations or otherwise) and no Assignor shall be entitled to the
benefit of the same; and   (b)   hold in a suspense account any moneys received
from any Assignor or any other person in respect of the Secured Obligations,
without liability to pay interest on those moneys.

4.5 Additional Security This Assignment is in addition to and shall not in any
way be prejudiced by, prejudicial to or affect or merge with any other security
now or hereafter held by the Security Agent or any Secured Party (or any agent
or trustee on its behalf) for the Secured Obligations or any of them.
4.6 Security Held by Assignors No Assignor will without the prior written
consent of the Security Agent hold any security from any other person in respect
of such Assignor’s liabilities hereunder. Such Assignor will hold any security
held by it in breach of this provision on trust for the Security Agent.

5   REPRESENTATIONS AND WARRANTIES

Each Assignor makes the following representations and warranties to the Security
Agent on the date of the Assignment and, by reference to the facts and
circumstances then existing, on the same dates as the representations and
warranties contained in the Credit Agreement and acknowledges that the Security
Agent and Secured Parties have entered into the Loan Documents in reliance on
such representations and warranties.
5.1 Status The Assignor is a company or limited liability partnership, as
appropriate, duly incorporated and validly existing under the laws of England.
It has the power to own its assets and carry on its business as it is being
conducted.
5.2 Power and Authority The Assignor has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of this Assignment and to the transactions contemplated
by this Assignment.
5.3 Non-conflict with other obligations The entry into and performance by the
Assignor of, and the transactions contemplated by, this Assignment do not and
will not conflict with:

(a)   any agreement, mortgage, bond or other instrument or treaty to which it is
a party or which is binding upon it or any of its assets;   (b)   its
constitutional documents and rules and regulations; or

5



--------------------------------------------------------------------------------



 



(c)   any applicable law, regulation or official or judicial order.

5.4 Validity and Admissibility in Evidence All acts, conditions and things
required to be done, fulfilled and performed in order to:

(a)   enable the Assignor lawfully to enter into, exercise its rights under and
perform and comply with the obligations expressed to be assumed by it in this
Assignment;

(b)   ensure that the obligations expressed to be assumed by the Assignor in
this Assignment are legal, valid and binding; and

(c)   make this Assignment admissible in evidence in England,       have been
done, fulfilled and performed.

5.5 No Filing or Stamp Taxes Under the laws of England in force at the date
hereof, it is not necessary that this Assignment be filed, recorded or enrolled
with any court or other authority (save for registration under Section 395 of
the Companies Act 1985) or that any stamp, registration or similar tax be paid
on or in relation to this Assignment.
5.6 Assigned Property As at the date hereof:

(a)   the Assignor has not received notice of any adverse claim in respect of
any of the Assigned Property;   (b)   the Assignor is the legal and beneficial
owner of the Assigned Property which it purports to charge on the date hereof
and, with full title guarantee, is able to charge and has so charged such
Assigned Property; and   (c)   the Assigned Property is within the Assignor’s
disposition and control and the terms of the Assigned Property do not (except as
contemplated by this Assignment) restrict or otherwise limit the right to
transfer, mortgage, charge or pledge the Assigned Property in favour of the
Security Agent.

6   UNDERTAKINGS

Each Assignor undertakes as follows to the Security Agent throughout the
Security Period:
6.1 Maintenance of Legal Validity The Assignor shall obtain, comply with the
terms of and do all that is necessary to maintain in full force and effect all
authorisations, approvals, licences and consents required in or by the laws and
regulations of England to enable it lawfully to enter into, exercise its rights
under and perform the obligations expressed to be assumed by it in this
Assignment and to ensure the legality, validity, enforceability and
admissibility in evidence of this Assignment in England.
6.2 Negative Pledge The Assignor shall not, except pursuant to Clause 3
(Assignment), create or agree or attempt to create or permit to exist (in favour
of any person other than the Security Agent) any Lien (other than a Lien
permitted under the terms of the Credit Agreement) over the whole or any part of
its properties or assets whether now or hereafter or agree to do so.

6



--------------------------------------------------------------------------------



 



6.3 Untrue Representations The Assignor shall notify the Security Agent of the
occurrence of any event which results in or may reasonably be expected to result
in any of the representations and warranties contained in Clause 5
(Representations and Warranties) being untrue.
6.4 Book Debts and Receipts The Assignor shall:

(a)   get in and realise its Receivables and other moneys in the ordinary course
of its business; and   (b)   not charge, factor, discount or assign any of the
Receivables in favour of any other person, or enter into any agreement to do so
(except as permitted by the Credit Agreement).

6.5 Compliance The Assignor shall, at any time after the occurrence of an Event
of Default which is continuing, do or permit to be done each and every act or
thing the Security Agent may from time to time require to be done for the
purpose of enforcing the Security Agent’s rights under this Assignment and shall
allow the Assignor’s name to be used as and when required by the Security Agent
for that purpose.
6.6 Performance The Assignor shall perform its obligations in a prompt and
efficient manner and shall protect, maintain and enforce its rights under the
Assigned Property and not do or omit to do anything in relation thereto which
may reasonably be expected adversely and materially to affect the ability of the
Assignor to perform its obligations under the Credit Agreement (if applicable)
or this Assignment.
6.7 Notice of Assignment After the occurrence of an Event of Default which is
continuing, each Assignor shall immediately give notice of the assignment
pursuant to Clause 3 (Assignment) of its rights, title, interest and benefits in
and to the Assigned Property, by sending a duly completed notice in
substantially the form of Part 1 of Schedule 2 (Notice of Assignment of Assigned
Property) to each other party to the Assigned Property.
Each Assignor shall use its reasonable endeavours to procure that, within
10 days of the delivery of such notice, each other party to the Assigned
Property acknowledges such notice in the form of Part 2 of Schedule 2 (Form of
Acknowledgement of Assignment of Assigned Property).

7   FURTHER ASSURANCES

7.1 Each Assignor shall, at its own expense from time to time, execute and give
all such assurances and do all acts and things as the Security Agent may require
or consider desirable under the laws of any jurisdiction governing the Assigned
Property to enable the Security Agent to perfect or protect the security
intended to be created hereby over the Assigned Property or any part thereof or
to facilitate the sale of the Assigned Property or any part thereof or the
exercise by the Security Agent of any of the rights, powers, authorities and
discretions vested in it or any Receiver of the Assigned Property or any part
thereof or any such delegate or sub-delegate as aforesaid, including to
facilitate vesting all or part of such assets in the name of the Security Agent
or in the names of its nominee, agent or any purchaser. To that intent, without
prejudice to the generality of the foregoing and subject to the terms and
conditions set out in the other Clauses of this Assignment, each Assignor shall
execute all transfers, sales, dispositions and appropriations (whether to the
Security Agent or

7



--------------------------------------------------------------------------------



 



otherwise) and shall give all notices, orders and directions and make all
registrations which the Security Agent may (in its absolute discretion) consider
expedient.
7.2 Without prejudice to the generality of Clause 7.1 but subject to the other
terms and conditions of this Assignment, each Assignor will forthwith at the
request of the Security Agent execute an assignment or other security at any
time over all or any of the Assigned Property subject to or intended to be
subject to the security constituted by this Assignment in such form as the
Security Agent may require but containing terms no more onerous than those in
this Assignment.

8   ENFORCEMENT OF SECURITY

8.1 Event of Default At any time after an Event of Default has occurred and is
continuing, the Security Agent may exercise any of each Assignor’s rights or
remedies under the Assigned Property and perform the obligations assumed by each
Assignor under the Assigned Property in such manner as it sees fit and may,
without notice to such Assignor and without demand for payment, apply the moneys
derived from the Assigned Property in or towards discharge of the Secured
Obligations in such order and in such amounts as the Security Agent sees fit or
otherwise in accordance with the terms hereof.

8.2   Statutory Powers

(a)   The power of sale and any other power conferred on a mortgagee by law
(including under Section 101 of the Law of Property Act 1925) as varied or
amended by this Assignment will be immediately exercisable at any time after the
security constituted by this Assignment has become enforceable.   (b)   For the
purposes of all powers implied by statute, the Secured Obligations shall be
deemed to have become due and payable on the date hereof.

8.3 Law of Property Act Sections 93 and 103 of the Law of Property Act 1925
shall not apply to this Assignment.

9   RIGHTS UNDER THE ASSIGNED PROPERTY

9.1 Clause 8 not affected The provisions of this clause are without prejudice to
Clause 8.1 (Event of Default)
9.2 Limitation of the Security Agent’s liabilities The Security Agent shall not
be obliged:

(a)   to make any enquiry as to the nature or sufficiency of any payment
received by it under this Assignment or pursuant to the Assigned Property; or  
(b)   to make any enquiry as to the adequacy of performance by any other party
to the Assigned Property or of its obligations under that contract;   (c)   to
make any claim or take any other action under this Assignment; or   (d)   to
collect any moneys or to enforce any of its other rights under this Assignment.

8



--------------------------------------------------------------------------------



 



9.3 Assignors liable to perform Each Assignor shall remain liable to perform all
the obligations assumed by it under the Assigned Property.
9.4 Further limitation of Security Agent’s liabilities The Security Agent shall
have no obligation under the Assigned Property and shall have no liability in
the event of the failure by any Assignor to perform its obligations under the
Assigned Property.

10   RECEIVER

10.1 Appointment of Receiver At any time after the security constituted by this
Assignment becomes enforceable or if an application is made for the appointment
of or notice is given of intention to appoint an administrator in respect of any
Assignor or if any Assignor so requests, the Security Agent may without further
notice appoint under seal or in writing under its hand any one or more qualified
persons to be a Receiver of all or any part of the Assigned Property in like
manner in every respect as if the Security Agent had become entitled under the
Law of Property Act 1925 to exercise the power of sale thereby conferred. In
this Clause 10.1 “qualified person” means a person who, under the Insolvency Act
1986, is qualified to act as a receiver of the property of any company with
respect to which he is appointed or (as the case may require) an administrative
receiver of any such company.

10.2   Powers of Receiver

(a)   Every Receiver appointed in accordance with Clause 10.1 (Appointment of
Receiver) shall have and be entitled to exercise all of the following powers set
out in paragraph (b) of this Clause 10.2 in addition to those conferred by the
Law of Property Act 1925 on any receiver appointed thereunder. If at any time
there is more than one Receiver of all or any part of the Assigned Property,
each such Receiver may (unless otherwise stated in any document appointing him)
exercise all of the powers conferred on a Receiver under this Assignment
individually and separately from each other Receiver.   (b)   The powers
referred to in the first sentence of paragraph (a) above are:

  (i)   to bring, prosecute, enforce, defend and abandon any actions, suits and
proceedings in relation to any of the Assigned Property as may seem to him to be
expedient;     (ii)   to give valid receipts for all moneys and execute all
assurances and things which may be proper or desirable for realising any of the
Assigned Property;     (iii)   to do all such other acts and things as he may
consider desirable or necessary for realising any of the Assigned Property or
incidental or conducive to any of the matters, powers or authorities conferred
on a Receiver under or by virtue of this Assignment, to exercise in relation to
any of the Assigned Property or any part thereof all such powers, authorities
and things as he would be capable of exercising if he were the absolute
beneficial owner of the same and to use the name of any Assignor for any such
purposes.

10.3 Removal and Remuneration The Security Agent may from time to time by
writing under its hand remove any Receiver appointed by it and may, whenever it
may deem it expedient, appoint a new Receiver in the place of any Receiver whose
appointment may for

9



--------------------------------------------------------------------------------



 



any reason have terminated and may from time to time fix the remuneration of any
Receiver appointed by it.
10.4 Security Agent’s right to Exercise To the fullest extent permitted by law,
all or any of the powers, authorities and discretions which are conferred by
this Assignment (either expressly or impliedly) upon a Receiver of the Assigned
Property may be exercised by the Security Agent at any time after the security
constituted by this Assignment has become enforceable in relation to the whole
or any part of the Assigned Property without first appointing a Receiver of such
property or any part thereof or notwithstanding the appointment of a Receiver of
such property or any part thereof.

11   APPLICATION OF PROCEEDS

Any moneys received by the Security Agent or by any Receiver appointed by it
pursuant to this Assignment and/or under the powers hereby conferred shall,
after the security hereby constituted shall have become enforceable, but subject
to the payment of any claims having priority to the security constituted by this
Assignment and to the Security Agent’s and such Receiver’s rights under Clause
10.2 (Powers of Receiver), be applied against the amounts due and payable under
the Loan Documents in accordance with the provisions of the Credit Agreement.

12   PROTECTION OF THIRD PARTIES

No person or company dealing with the Security Agent or the Receiver or its or
his agents shall be concerned to enquire whether the Secured Obligations have
become due and payable or whether any power which the Receiver is purporting to
exercise has become exercisable or whether any of the Secured Obligations
remains outstanding or to see to the application of any money paid to the
Security Agent or to such Receiver.

13   CURRENCY OF ACCOUNT

13.1 Currency of Account All payments hereunder shall be made in immediately
available funds in the currency and to the account specified by the Security
Agent in the corresponding demand.
13.2 Currency Conversion If notwithstanding Clause 13.1 (Currency of Account)
any monies are received or held by the Security Agent in a currency other than
that specified in such demand, such monies may be converted into the currency
specified in the demand issued by the Security Agent pursuant to Clause 13.1
(Currency of Account) to cover the Secured Obligations in that other currency at
the spot rate of exchange quoted by a bank selected by the Security Agent
(acting reasonably) then prevailing for purchasing that other currency with the
existing currency.
13.3 No Discharge No payment to the Security Agent (whether under any judgment
or court order or otherwise) shall discharge the obligation or liability of any
Assignor unless and until the Security Agent shall have received payment in full
in the currency in which the obligation or liability was incurred and to the
extent that the amount of any such payment shall on actual conversion into such
currency fall short of such obligation or liability expressed in that currency
the Security Agent shall have a further separate cause of action against each
Assignor to recover the amount of the shortfall.

10



--------------------------------------------------------------------------------



 



13.4 Currency Indemnity If any sum due from any Assignor under this Assignment
or any order or judgment given or made in relation hereto has to be converted
from the currency (the “first currency”) in which the same is payable hereunder
or under such order or judgment into another currency (the “second currency”)
for the purpose of (1) making or filing a claim or proof against such Assignor;
(2) obtaining an order or judgment in any court or other tribunal; or
(3) enforcing any order or judgment given or made in relation hereto, such
Assignor shall indemnify and hold harmless the Security Agent from and against
any loss suffered or incurred as a result of any discrepancy between (A) the
rate of exchange used for such purpose to convert the sum in question from the
first currency into the second currency and (B) the rate or rates of exchange at
which the Security Agent may in the ordinary course of business purchase the
first currency with the second currency upon receipt of a sum paid to it in
satisfaction, in whole or in part, of any such order, judgment, claim or proof.

14   COSTS AND EXPENSES

14.1 Costs and Expenses Each Assignor shall, on demand of the Security Agent,
reimburse to the Security Agent on a full indemnity basis all costs and expenses
(including legal fees), and any VAT thereon, incurred by the Security Agent in
connection with the negotiation, preparation, execution, modification,
amendment, release and/or preservation of any of its rights under this
Assignment.
14.2 Indemnity Each Assignor shall indemnify the Security Agent on demand
against any and all costs, claims, losses, expenses (including legal fees) and
liabilities, and any VAT thereon, which the Security Agent may incur as a result
of the occurrence of any Event of Default or the exercise by the Security Agent
of any of its rights and powers under this Assignment.
14.3 Interest The amounts payable under Clauses 14.1 (Costs and Expenses) and
14.2 (Indemnity) above shall bear interest (compounded monthly) at the Default
Rate (payable as well after as before judgment), from the dates on which they
were paid or incurred by the Security Agent to the date of payment thereof by
the Assignors.

15   DELEGATION

The Security Agent or any Receiver appointed hereunder may at any time and from
time to time delegate by power of attorney or in any other manner to any person
or persons all or any of the powers, authorities and discretions which are for
the time being exercisable by the Security Agent or such Receiver under this
Assignment in relation to the Assigned Property or any part thereof. Any such
delegation may be made upon such terms (including power to sub-delegate) and
subject to such regulations as the Security Agent or Receiver may think fit. The
Security Agent or Receiver shall not be in any way liable or responsible to any
Assignor for any loss or damage arising from any act, default, omission or
misconduct on the part of any such delegate or sub-delegate.

16   POWER OF ATTORNEY

16.1 Appointment Each Assignor hereby, by way of security and in order more
fully to secure the performance of its obligations hereunder, irrevocably
appoints the Security Agent and every Receiver of the Assigned Property (or any
part thereof) appointed hereunder and any person nominated for the purpose by
the Security Agent or any Receiver in writing under

11



--------------------------------------------------------------------------------



 



hand by an officer of the Security Agent or any Receiver severally as its
attorney and on its behalf and in its name or otherwise to execute and do all
such assurances, acts and things which such Assignor is required to do under the
covenants and provisions contained in this Assignment (including to make any
demand upon or to give any notice or receipt to any person owing moneys to such
Assignor and to execute and deliver any charges, assignments or other security
and any transfers of securities) and generally in its name and on its behalf to
exercise all or any of the powers, authorities and discretions conferred by or
pursuant to this Assignment or by statute on the Security Agent or any such
Receiver, delegate or sub-delegate and (without prejudice to the generality of
the foregoing) to seal and deliver and otherwise perfect any deed, assurance,
agreement, instrument or act which it may reasonably deem proper in or for the
purpose of exercising any of such powers, authorities and discretions.
16.2 Ratification Each Assignor hereby ratifies and confirms and agrees to
ratify and confirm whatever any such attorney as is mentioned in Clause 16.1
(Appointment) shall do or purport to do in the exercise or purported exercise of
all or any of the powers, authorities and discretions referred to in such Clause
16.1 (Appointment).

17   ASSIGNMENTS, ETC.

17.1 The Security Agent The Security Agent may assign and transfer all of its
respective rights and obligations hereunder to a replacement Security Agent
appointed in accordance with the terms of the Security Trust Deed. Upon such
assignment and transfer taking effect, the replacement Security Agent shall be
and be deemed to be acting as Security Agent for the Secured Parties for the
purposes of this Assignment in place of the old Security Agent.
17.2 The Assignors No Assignor shall be entitled to transfer or assign all or
any of its rights or obligations in respect of this Assignment without the prior
written consent of the Security Agent.

18   WAIVERS AND REMEDIES CUMULATIVE   18.1   Waivers and Remedies Cumulative

(a)   The rights of the Security Agent under this Assignment:

  (i)   may be exercised as often as the Security Agent deems necessary (in its
discretion);     (ii)   are cumulative and not exclusive of any rights provided
by law; and     (iii)   may be waived only in writing and specifically.

   Delay in exercising or non-exercise of any such right shall not be construed
as a waiver of that right.   (b) The Security Agent may waive any breach by any
Assignor of any of such Assignor’s obligations hereunder.

12



--------------------------------------------------------------------------------



 



19   SET-OFF

Where an Event of Default has occurred and is continuing, the Security Agent may
(but shall not be obliged to) set off any obligation which is due and payable by
any Assignor and unpaid against any obligation (whether or not matured) owed by
the Security Agent to any such Assignor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Security Agent may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off. If either obligation is unliquidated or unascertained, the Security
Agent may set off in an amount estimated by it in good faith to be the amount of
that obligation.

20   ADDITIONAL PROVISIONS   20.1   Provisions Severable

(a)   If a provision of this Assignment is, or but for this Clause 20.1
(Provisions Severable) would be, held to be illegal, invalid or unenforceable,
in whole or in part, in any jurisdiction the provision shall be ineffective to
the extent of such illegality, invalidity or unenforceability without rendering
the remaining provisions of this Assignment illegal, invalid or unenforceable,
and any such illegality, invalidity or unenforceability in any jurisdiction
shall not invalidate or render invalid or unenforceable such provisions in any
other jurisdiction.

(b)   If a provision of this Assignment is held to be illegal, invalid or
unenforceable, in whole or in part and Clause 20.1(a) cannot be used to make it
legal, valid and enforceable, a party to this Assignment may require the other
party to enter into a deed under which that other party undertakes in the terms
of the original provision, but subject to such amendments as the first party
specifies in order to make the provision legal, valid and enforceable. No party
will be obliged to enter into a deed that would increase its liability beyond
that contained in this Assignment had all its provisions been legal, valid and
enforceable.

20.2 Potentially Avoided Payments If the Security Agent considers that an amount
paid to the Security Agent or any Secured Party under any Loan Document is
capable of being avoided or otherwise set aside on the liquidation or
administration of the person by whom such amount is paid, then for the purposes
of this Assignment, such amount shall be regarded as not having been paid.

21   NOTICES

21.1 Communications in Writing A notice, other communication or document given
under this Assignment shall be in writing and signed by or on behalf of the
person giving it and, unless otherwise stated, may be made or delivered
personally, posted or faxed in accordance with Clause 21.3 (Delivery).
21.2 Addresses The address and fax number (and the department or officer, if
any, for whose attention the notice, other communication or document is to be
made or delivered) of each party for any notice, communication or document to be
made or delivered under or in connection with this Assignment is:

13



--------------------------------------------------------------------------------



 



(a)   in the case of each Assignor, that identified with its name in Schedule 1
(The Assignors) with a copy to:

         
 
  Address:   Affiliated Computer Services, Inc.
 
      2828 N. Haskell Avenue
 
      Dallas, Texas 75204
 
       
 
  Fax No:   00 1 214 823 5746
 
       
 
  Attention:   General Counsel; and

(b)   in the case of the Security Agent:

         
 
  Address:   388 Greenwich Street, 21st Floor
 
      New York, New York 10013
 
       
 
  Fax No:   00 1 212 816 8112
 
       
 
  Attention:   James M Walsh

or any substitute address, fax number or department or officer as the relevant
party notifies to the other party by not less than five Business Days notice.

21.3   Delivery

(a)   Any notice, other communication or document so addressed shall be deemed
to have been received:

  (i)   if personally delivered, at the time of delivery;     (ii)   if sent by
pre-paid post, recorded delivery or registered post, two Business Days after the
date of posting to the relevant address;     (iii)   if sent by registered
air-mail, five Business Days after the date of posting to the relevant address;
and     (iv)   if sent by fax, on successful completion of its transmission as
per transmission report from the machine from which the fax was sent, save that
if such notice, communication or document is received after normal working hours
(which shall be deemed to be 8.30 a.m. and 5.30 p.m. on any Business Day in the
country of the recipient), such notice, communication or document shall be
deemed to have been received on the next Business Day;

and, if a particular department or officer is specified as part of its address
details provided under Clause 21.2 (Addresses), if addressed to that department
or officer;

(b)   Any communication or document to be made or delivered to the Security
Agent shall be effective only when received by the Security Agent and then only
if the same is expressly marked for the attention of the department or officer
identified with the Security Agent’s signature below or such other department or
officer as the Security Agent shall from time to time specify for this purpose.

14



--------------------------------------------------------------------------------



 



(c)   For the avoidance of doubt, notice given under this Assignment shall not
be validly served if given by e-mail.

22   LIMITATION

Notwithstanding anything to the contrary contained in this Assignment or any
other Loan Document, any Lien or security interest granted under this Assignment
or any other Loan Document on any Assigned Property consisting of “securities”
(as such term is used in Rule 3-16 of Regulation S-X under the Securities Act or
any replacement rule or regulation hereafter adopted (“Rule 3-16 of
Regulation S-X”)) of any Assignor shall at all times be limited to the greatest
portion of such Assigned Property that would not require the financial
statements for such Assignor to be filed under Rule 3-16 of Regulation S-X, and
the portion of such Assigned Property in excess thereof shall be deemed
“Excluded Property”; provided, however, that such limitation shall not be
applicable (and such Assigned Property shall not be deemed “Excluded Property”)
(i) if an Event of Default under Section 9.1(f) of the Credit Agreement has
occurred and is continuing, (ii) upon written notice by the Security Agent if
any other Event of Default has occurred and is continuing or (iii) if the
Company shall cease to be subject to the covenants set forth in Section 301 of
each Supplemental Indenture (whether as a result of defeasance (legal or
covenant), discharge, waiver, amendment or otherwise).

23   COVENANT TO RELEASE

Upon the expiry of the Security Period or as otherwise permitted under the terms
of the Credit Agreement (but not otherwise), the Security Agent shall (or
procure that its nominees shall), at the request and cost of the Assignors,
execute and do all such deeds, acts and things as may be necessary to release
the Assigned Property from the security constituted hereby.

24   COUNTERPARTS AND EFFECTIVENESS

24.1 Counterparts This Assignment may be executed in any number of counterparts,
each of which when executed and delivered constitutes an original of this
Assignment, but all the counterparts shall together constitute one and the same
agreement.
24.2 Effectiveness This Assignment shall come into effect as a Deed on the date
set forth above.

25   GOVERNING LAW

This Assignment shall be governed by and construed in accordance with English
law.
IN WITNESS WHEREOF THIS ASSIGNMENT HAS BEEN EXECUTED AS A DEED by each Assignor
and has been signed by or on behalf of the Security Agent.

15



--------------------------------------------------------------------------------



 



SIGNATORIES

                 
THE ASSIGNORS
               
 
               
Executed as a Deed by
    )          
ACS HOLDINGS (UK) LLP
    )          
 
              /s/ Nancy P. Vineyard                  
 
              Signature of duly authorised representative of ACS COMMERCIAL
SOLUTIONS, INC. a designated member of ACS HOLDINGS (UK) LLP
 
              Nancy P. Vineyard                  
 
              Name of duly authorised representative
 
              /s/ Nancy P. Vineyard                  
 
              Signature of duly authorised representative of ACS STATE & LOCAL
SOLUTIONS, INC. a designated member of ACS HOLDINGS (UK) LLP
 
              Nancy P. Vineyard                  
 
              Name of duly authorised representative
 
               
Executed as a Deed by
              ) 
ACS BUSINESS PROCESS
              ) 
SOLUTIONS LIMITED
              ) 

                 
/s/ Nancy P. Vineyard
  Signature of director       /s/ Ramesh P. Touraney   Signature of
director/secretary
 
             
Nancy P. Vineyard
Name of director       Ramesh P. Touraney   Name of director/secretary
 
             
 
                Executed as a Deed by       )      ACS WORLDWIDE LENDING      
)      LIMITED       )     
 
               
/s/ Nancy P. Vineyard
  Signature of director       /s/ David Selzer   Signature of director/secretary
 
               
Nancy P. Vineyard
  Name of director       David Selzer   Name of director/secretary
 
               

Assignment of Receivables Signature Page

 



--------------------------------------------------------------------------------



 



                  Executed as a Deed by       )      BUCK CONSULTANTS LIMITED  
    )     
 
               
/s/ E.A. O’Hara
  Signature of director       /s/ J.C. Mitchell   Signature of
director/secretary
 
               
E.A. O’Hara
  Name of director       J.C. Mitchell   Name of director/secretary
 
               
 
                Executed as a Deed by       )      BEVIS TRUSTEES LIMITED      
)     
 
               
/s/ Kevin Legrand
  Signature of director       /s/ J.C. Mitchell   Signature of
director/secretary
 
               
Kevin Legrand
  Name of director       J.C. Mitchell   Name of director/secretary
 
               
 
                Executed as a Deed by       )      BUCK CONSULTANTS       )     
(ADMINISTRATION AND       )      INVESTMENT) LIMITED       )     
 
               
/s/ E.A. O’Hara
  Signature of director       /s/ J.C. Mitchell   Signature of
director/secretary
 
               
E.A. O’Hara
  Name of director       J.C. Mitchell   Name of director/secretary
 
               
 
                Executed as a Deed by       )      BUCK CONSULTANTS       )     
(HEALTHCARE) LIMITED       )     
 
               
/s/ E.A. O’Hara
  Signature of director       /s/ J.C. Mitchell   Signature of
director/secretary
 
               
E.A. O’Hara
  Name of director       J.C. Mitchell   Name of director/secretary
 
               
 
                Executed as a Deed by       )      TALKING PEOPLE LIMITED      
)     
 
               
/s/ E.A. O’Hara
  Signature of director       /s/ J.C. Mitchell   Signature of
director/secretary
 
               
E.A. O’Hara
  Name of director       J.C. Mitchell   Name of director/secretary
 
               

Assignment of Receivables Signature Page

 



--------------------------------------------------------------------------------



 



                  Executed as a Deed by       )      BUCKINGHAM TRUSTEES LIMITED
      )     
 
               
/s/  Kevin Legrand
  Signature of director       /s/  J.C. Mitchell   Signature of
director/secretary
 
               
Kevin Legrand
  Name of director       J.C. Mitchell   Name of director/secretary
 
               

         
 
        THE SECURITY AGENT    
 
        CITICORP USA, INC.    
 
       
By:
  /s/  David J. Wirdnam              
Name:
  David J. Wirdnam    
Title:
  Director and Vice President    

Assignment of Receivables Signature Page

 